Title: To George Washington from Major General Stirling, 30 December 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middle Brook [N.J.] Decemr 30th 1778
  
  My last Dispatches to you were Yesterday Evening. I now inclose you what have come to me since. Other Intelligence which I have received from N. York Staten Island and Eliz. Town in general agree that about a Fortnight ago a Fleet began to assemble at the Watering Place off Staten Island. What the Intention of this Fleet was, I have not yet been able to learn with Accuracy. Some of my Accounts have called them Transports preparing to take Troops on Board, others say they were Ships loading with Lumber for the West Indias, others say that some of them were going to Ireland, and others that they were preparing Births and watering them to take Troops on Board. I have Intelligence that during the late Storms and violent Winds twelve Ships have gone on Shore upon Long-Island, two others were so cut down with the Ice that they foundered in the Bay and every Soul perished. Six slipt or cut their Cables and were oblidged to go to Sea What have become of the rest I know not, but the Ice in the Bay must be so strong that I guess they are also in Distress. The Accounts I have been able to get out of N. York assure me that they are in the greatest Distress for Flour, Bread has not been delivered the Troops for this Fortnight. They have some Rice given to them which it is said dissatisfies them much. The Emerald Frigate appointed Convoy to this Fleet tis said has yet rode out this Storm and Weather. They have at N. York been long in Expectation of a Cork-Fleet, and another from England with Flour, neither of which have yet arrived. what gives them great Uneasiness it is the common report in N. York that one or both of these Fleets have been mett with by the Count De Estaing. They say he is gone to the West Indias and that Admiral Byron sailed from Rhode Island the 12. Instant for the same Climate. If this is true we shall soon hear of some grand Event from that Quarter and I hope the Count may be so far a Head of them as to effect great Purposes before the others arrive. The blocked up Situation of the british Navy in America must afford great opportunities to our Criussiurs and  
    
    
    
    Vessals that are designed to carry Provisions to different Parts of the Continent and it should be immediately improved.
The Army here is in as good Order as You could wish or expect from all Circumstances considered they shall be ready for any Exploit. The one I hinted to you shall be defered till I hear further from You or till the Weather makes it more practicable.
It may be necessary to have a large Quantity of Cannon Ball cast for the Use of the Army and Navy of the States. I can have this done if Orders are given for it in proper time. two or three Furnaces are so far under my Command, that I can have I believe every Necessary provided during next Summer while you, Sir, are in the Vicinity of Congress and the Board of War. it will be best that you make the proper Representations. With the utmost Respect and Affection I am Your Excellencies Most humble Servant

  Stirling,

